 

Exhibit 10.9

 

December 27, 2018

 

Energy Resources 12, L.P
Energy Resources 12 Operating Company (collectively, the "Borrowers")
5815 N. Western Avenue
Oklahoma City, OK 73118

 

Gentlemen.

 

Simmons Bank, as administrative agent for the Lenders signatory below, hereby
agrees to amend existing Section 6.28 of the Revolver Loan Agreement between and
among Borrowers, the Administrative Agent and the Lenders signatory party
thereto dated August 31, 2018 (as amended, restated or otherwise modified from
time to time, the "Revolver Agreement") to provide that the minimum hedging
requirement is fifty percent (50%) of Borrowers' oil and gas monthly production
initially based upon that certain reserve report prepared for Lenders by Schaper
International Petroleum Consulting, LLC in connection with the closing of the
Loan on a rolling eighteen (18) month basis through the Revolver Final Maturity
Date (with engineering report(s) to be updated every six (6) months), and
thereby eliminating, effective as of November 1, 2018, the initial eighty
percent (80%) minimum hedging requirement and the requirement that Borrower
comply with the minimum hedging requirement at eighty percent (80%) until March
31, 2019.

 

Please indicate your acceptance of this letter agreement where indicated below.
This letter agreement is a Loan Document as defined in the Revolver Agreement
and may be executed in multiple counterparts, each of which shall be deemed an
original.

 

All other terms and provisions of the Revolver Agreement remain in full force
and effect.

 

 

Simmons Bank

 

By:      /s/ Chris Mostek          

Chris Mostek

Senior Vice President

Agent and Lender

 

 

 

<Remainder of page intentionally blank>

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

The foregoing letter agreement is accepted and agreed to by each of the
undersigned Borrowers, as of the 27th day of December, 2018:

 

Energy Resources 12, L.P.

 

By:      /s/ David S. McKenney               

David S. McKenney

Chief Financial Officer

 

Energy Resources Operating Company, LLC

 

By:      /s/ David S. McKenney               

David S. McKenney

Chief Financial Officer

 

The foregoing letter agreement is accepted and agreed to by each of the
undersigned Lenders to the Revolver Agreement, effective as of the 27th day of
December, 2018.

 

Arvest Bank

 

By:      /s/ S. Matt Condry               

S. Matt Condry,

Vice President-Commercial Banking

 

West Texas National Bank

 

By:      /s/ Thomas E. Stelmar, Jr.          

Thomas E. Stelmar, Jr.

Senior Vice President

 

 

 

 

 